Case 19-20802-JAD    Doc 31  Filed 07/15/19 Entered 07/15/19 19:30:48 Desc Main
                            Document      Page 1 of 5
                IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA (Pittsburgh)
IN RE:                                               :
DENNIS T. SULLIVAN                                   : BK. No. 19-20802-JAD
                      Debtor                         :
                                                     : Chapter No. 13
JPMORGAN CHASE BANK, N.A.                            :
                      Movant                         : Document No.
                 v.                                  :
DENNIS T. SULLIVAN                                   : Hearing Date: 08/21/2019
MARIAN F. SULLIVAN (Non-filing Co-Debtor)            :
                 and                                 : Hearing Time: 10:00 a.m.
 RONDA J. WINNECOUR, ESQUIRE (TRUSTEE)               :
                      Respondents                    : Objection Date: 08/02/2019


   MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY




                                    /s/ Robert P. Wendt, Esquire
                                    Robert P. Wendt, Esq., Id. No.89150
                                    Phelan Hallinan Diamond & Jones, LLP
                                    Omni William Penn Office Tower
                                    555 Grant Street, Suite 300
                                    Pittsburgh, PA 15219
                                    Phone Number: 215-563-7000 Ext 37382
                                    Fax Number: 215-568-7616
                                    Email: Robert.Wendt@phelanhallinan.com
July 15, 2019
Case 19-20802-JAD           Doc 31
                             Filed 07/15/19 Entered 07/15/19 19:30:48 Desc Main
                            Document      Page 2 of 5
                IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA (Pittsburgh)
IN RE:                                               :
DENNIS T. SULLIVAN                                   : BK. No. 19-20802-JAD
                      Debtor                         :
                                                     : Chapter No. 13
JPMORGAN CHASE BANK, N.A.                            :
                      Movant                         : Document No.
                 v.                                  :
DENNIS T. SULLIVAN                                   : Hearing Date: 08/21/2019
MARIAN F. SULLIVAN (Non-filing Co-Debtor)            :
                 and                                 : Hearing Time: 10:00 a.m.
 RONDA J. WINNECOUR, ESQUIRE (TRUSTEE)               :
                      Respondents                    : Objection Date: 08/02/2019


 MOTION OF JPMORGAN CHASE BANK, N.A. FOR RELIEF FROM THE AUTOMATIC
  STAY§362 AND CO-DEBOTR STAY UNDER §1301 PURSUANT TO BANKRUPTCY
                       PROCEDURE RULE 4001

                 Movant, by its attorney, Phelan Hallinan Diamond & Jones, LLP hereby requests a

termination of the Automatic Stay and leave to proceed with it's State Court rights provided under the

terms of the Mortgage.

                 1.      Movant is JPMORGAN CHASE BANK, N.A.

                 2.      Debtors executed a promissory note secured by a mortgage or deed of trust.

The promissory note is either made payable to Creditor or has been duly indorsed. Creditor, directly or

through an agent, has possession of the promissory note. Creditor is the original mortgagee or

beneficiary or the assignee of the mortgage or deed of trust.

                 3.      Debtors, DENNIS T. SULLIVAN and Non-filing Co-Debtor, MARIAN F.

SULLIVAN are the owners of the premises located at 111 NORTHBROOK DRIVE, GIBSONIA,

PA 15044 NKA 111 NORTHBROOK DRIVE, GIBSONIA, PA 15004, hereinafter known as the

mortgaged premises.

                 4.      Debtor filed a Petition for Relief under Chapter 13 of the Bankruptcy Code on

March 1, 2019.

                 5.      Movant is the holder of a mortgage, original principal amount $300,000.00 on

the mortgaged premises, that was executed on November 26, 1996. The mortgage was recorded on
Case 19-20802-JAD         Doc 31     Filed 07/15/19 Entered 07/15/19 19:30:48 Desc Main
                                    Document        Page 3 of 5
November 27, 1996, in the Office of the Recorder of Allegheny County as in Book 16227, Page 549.

               6.      A Proof of claim has been filed by Movant on May 10, 2019, listing pre-

petition arrears in the amount of $285,504.76. A copy of the Proof of Claim is attached hereto as

Exhibit "A" and made a part hereof.

               7.      As of June 26, 2019, the principal balance due on the mortgage is $226,581.85.

               8.      The loan is contractually due for May 1, 2010 and interest in the amount of

$68,322.69 has accrued as of June 26, 2019.

               9.      In addition, the following charges, fees and costs have been added to the

balance of the loan and are due and owing to Movant: Late Charges in the amount of $145.48, Escrow

Advance in the amount of $114,998.98, and Foreclosure Fees and Costs in the amount of $6,609.20,

which consists of the following charges: Filing fees and court costs in the amount of $243.50, Attorney

expense fees and costs in the amount of $10.70, Service fees in the amount of $125.00, Attorney Fees

in the amount of $3,110.00, Sheriff / Auctioneer fees in the amount of $2,000.00, Title costs in the

amount of $650.00, and Appraisal/Brokers price opinion fees in the amount of $470.00.

               10.     As of June 26, 2019, the payoff due on the mortgage is $416,658.20.

               11.     Movant has not received post-petition mortgage payments for the months of

April 1, 2019 through June 1, 2019. The monthly payments for the months of April 1, 2019 through

June 1, 2019 are $2,763.62.

               12.     As of June 26, 2019, the total amount of post-petition arrearage is $8,290.86.

               13.     The fair market value of the premises is $336,000.00 based on the Debtor's

Schedule A/B-Real Property. A copy of the Debtor's Schedule A/B-Real Property is attached hereto

as Exhibit "B" and made a part hereof.

               13.     The following Judgments have been entered: American Express, 120 North

Keyser Avenue, c/o Edwin A. Abrhahamsen, Scranton, PA 18504 vs. Dennis Sullivan, 111

NORTHBROOK DRIVE, GIBSONIA, PA 15044 NKA 111 NORTHBROOK DRIVE, GIBSONIA,

PA 15004, Docket No. GD-12-003114, filed: 02/14/2012, in the amount of $6,153.99. (MDJ
Case 19-20802-JAD          Doc 31Filed 07/15/19 Entered 07/15/19 19:30:48 Desc Main
                                Document      Page 4 of 5
Transcript). JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, NY 10017 vs. Dennis

Sullivan, 111 NORTHBROOK DRIVE, GIBSONIA, PA 15044 NKA 111 NORTHBROOK DRIVE,

GIBSONIA, PA 15004, Marian F. Sullivan, 111 NORTHBROOK DRIVE, GIBSONIA, PA 15044

NKA 111 NORTHBROOK DRIVE, GIBSONIA, PA 15004-8983, Docket No. GD-14-010374, filed:

06/12/2014, no amount provided. (Quiet Title). Solutions Landscapes & Designs, LLC, Chase Davis,

P.O. Box 495, Gibsonia, PA 15044 vs. Dennis Sullivan, 111 NORTHBROOK DRIVE, GIBSONIA,

PA 15044 NKA 111 NORTHBROOK DRIVE, GIBSONIA, PA 15004, Docket No. AR-15-000593,

filed: 02/04/2015, in the amount of $1,744.00. (Defendant's MDJ Appeal). JPMorgan Chase Bank,

N.A., 3476 Stateview Boulevard, Fort Mill, SC 29715 vs. Dennis Sullivan, 111 NORTHBROOK

DRIVE, GIBSONIA, PA 15044 NKA 111 NORTHBROOK DRIVE, GIBSONIA, PA 15004, Marian

F. Sullivan, 111 NORTHBROOK DRIVE, GIBSONIA, PA 15044 NKA 111 NORTHBROOK

DRIVE, GIBSONIA, PA 15004-8983, Docket No. MG-16-000394, filed: 03/17/2016, in the amount

of $393,649.19, writ of execution: 01/08/2019. (Mortgage Foreclosure).

                14.     There are no liens on the premises that are senior to Movant's lien.

                15.     The Debtor does not have sufficient equity in the property to protect Movant’s

interests.

                16.     Movant specifically requests relief from the Co-Debtor Stay imposed by 11

U.S.C. 1301 as to the non-filing Co-Debtor, MARIAN F. SULLIVAN.

                17.     Debtor is in default under the terms of the Chapter 13 Plan. More specifically,

as of June 28, 2019, the arrears listed on the Chapter 13 Trustee website are $3.00. A copy of the

Trustee report is attached hereto as Exhibit 'C’.

                18.     The Debtor’s Plan calls for a sale of the property.

                19.     However, Debtor has yet to file a Motion for the Appointment of a Realtor.

                20.     Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

                21.     Movant specifically requests permission from the Honorable Court to
Case 19-20802-JAD          Doc 31
                                Filed 07/15/19 Entered 07/15/19 19:30:48 Desc Main
                                Document        Page 5 of 5
communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

                22.    Movant, JPMORGAN CHASE BANK, N.A. request that the Court award

reimbursement in the amount of $1,031.00 for the Attorney fees and costs associated with this Motion.

                22.    Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

                WHEREFORE, Movant respectfully requests that this Court enter an Order;

                a.     Modifying the Automatic Stay and Co-Debtor Stay under Section 362 and

1301 with respect to 111 NORTHBROOK DRIVE, GIBSONIA, PA 15044 NKA 111

NORTHBROOK DRIVE, GIBSONIA, PA 15004 (as more fully set forth in the legal description

attached to the Mortgage of record granted against the Premises), as to allow Movant, its successors or

assignees, to proceed with its rights under the terms of said Mortgage; and

                b.     That relief from any Co-Debtor stay (if applicable) is hereby granted; and

                c.     Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable non-

bankruptcy law; and

                d.     Waiving Federal Rule of Bankruptcy Procedure 3002.1; and

                e.     Granting any other relief that this Court deems equitable and just.

                                              /s/ Robert P. Wendt, Esquire
                                              Robert P. Wendt, Esq., Id. No.89150
                                              Phelan Hallinan Diamond & Jones, LLP
                                              Omni William Penn Office Tower
                                              555 Grant Street, Suite 300
                                              Pittsburgh, PA 15219
                                              Phone Number: 215-563-7000 Ext 37382
                                              Fax Number: 215-568-7616
                                              Email: Robert.Wendt@phelanhallinan.com
                                              Attorney for Movant/Applicant
July 15, 2019
